Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 04/02/2019 has been acknowledged and 
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to expressly or inherently teach the claimed dispenser, particularly requiring: a cap mounted to actuator rods of pumps and forming a dispenser orifice for dispensing fluids from two pumps; a pusher mounted on the cap and relative thereto; an adjustment insert arranged below the cap and secured to the pusher, the cap abutting the insert and thereby limiting an axial stroke of the actuator rods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/Patrick M. Buechner/Primary Examiner, Art Unit 3754